Name: Decision of the EEA Joint Committee No 9/96 of 26 March 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  environmental policy;  European construction;  building and public works;  deterioration of the environment
 Date Published: 1996-05-23

 23.5.1996 EN Official Journal of the European Communities L 124/23 DECISION OF THE EEA JOINT COMMITTEE No 9/96 of 26 March 1996 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 15/96 (1); Whereas European Parliament and Council Directive 95/27/EC of 29 June 1995 amending Council Directive 86/662/EEC on the limitation of noise emitted by hydraulic excavators, rope-operated excavators, dozers, loaders and excavator-loaders (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 10 (Council Directive 86/662/EEC) in Chapter VI of Annex II to the Agreement:  395 L 0027: European Parliament and Council Directive 95/27/EC of 29 June 1995 (OJ No L 168, 18. 7. 1995, p. 14). Article 2 The texts of Directive 95/27/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 April 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 March 1996. For the EEA Joint Committee The President P. BENAVIDES (1) See page 17 of this Official Journal. (2) OJ No L 168, 18. 7. 1995, p. 14.